Case 2:20-cv-00577-JPH-DLP Document 18 Filed 12/22/20 Page 1 of 6 PageID #: 133




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 ANTON COUSINS,                                           )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )        No. 2:20-cv-00577-JPH-DLP
                                                          )
 THIEL, et al.                                            )
                                                          )
                                 Defendants.              )

                             ORDER SCREENING COMPLAINT,
                              SEVERING MISJOINED CLAIMS,
                           AND DIRECTING SERVICE OF PROCESS

         Plaintiff Anton Cousins, an inmate at Putnamville Correctional Facility ("PCF"), brings

 this action pursuant to 42 U.S.C. § 1983 alleging that the defendants violated his constitutional

 rights. Because Mr. Cousins is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

 obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                                 I.
                                        SCREENING STANDARD

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

 the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

 against a defendant who is immune from such relief. In determining whether the complaint states

 a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). To survive dismissal,

         [the] complaint must contain sufficient factual matter, accepted as true, to state a
         claim for relief that is plausible on its face. A claim has facial plausibility when the
         plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.




                                                     1
Case 2:20-cv-00577-JPH-DLP Document 18 Filed 12/22/20 Page 2 of 6 PageID #: 134




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

 stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                               II.
                                         THE COMPLAINT

            The complaint names the following defendants: Counselor Thiel, Counselor Keys, and

 Mrs. Piper. Mr. Cousins is seeking compensatory damages.

            On July 31, 2019, Mr. Cousins made a request to Counselor Thiel for a hygiene kit.

 Counselor Thiel denied this request and instructed Mr. Cousins to purchase a hygiene kit with his

 own funds. Mr. Cousins then submitted a grievance against Counselor Thiel for failing to provide

 him with a hygiene kit. Counselor Thiel subsequently initiated a prison discipline proceeding

 against Mr. Cousins in retaliation for the grievance.

            On October 26, 2019, Mrs. Piper fired Mr. Cousins from his job in the prison barbershop

 for refusing to work during the Jewish sabbath day in violation of his sincerely held religious

 beliefs.

            On August 24, 2020, Counselor Keys initiated a prison discipline proceeding against

 Mr. Cousins in retaliation for a grievance Mr. Cousins submitted against him relating to his ability

 to send outgoing mail.

                                                III.
                                            DISCUSSION

            This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state




                                                   2
Case 2:20-cv-00577-JPH-DLP Document 18 Filed 12/22/20 Page 3 of 6 PageID #: 135




 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994).

         The First Amendment protects prisoners from retaliatory actions that are likely to deter

 them from engaging in protected First Amendment activity. Bridges v. Gilbert, 557 F.3d 541, 546

 (7th Cir. 2009). "Conduct that does not independently violate the Constitution can form the basis

 for a retaliation claim, if that conduct is done with an improper, retaliatory motive." Hoskins v.

 Lenear, 385 F.3d 372, 375 (7th Cir. 2005). An inmate may state a retaliation claim against a prison

 official by alleging the official initiated a discipline proceeding in retaliation for the inmate's use

 of the prison grievance system. Hoskins v. Lenear, 395 F.3d 372, 375 (7th Cir. 2005).

         Based on the screening standard set forth above, Mr. Cousins' First Amendment retaliation

 claim shall proceed against Counselor Thiel in his individual capacity.

                                             IV.
                                     SEVERENCE OF CLAIMS

         In George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007), the Seventh Circuit explained that

 "[u]nrelated claims against different defendants belong in different suits." Rule 18 of the Federal

 Rules of Civil Procedure allows joinder of multiple parties only when the allegations against them

 involve the same conduct or transaction and common questions of fact and law as to all defendants.

 Rule 20(a) allows defendants to be joined in one action if a right to relief is asserted against them

 jointly with respect to the same transaction or occurrence, and a question of law or fact common

 to all defendants will arise in the action.

         When a claim includes improperly joined claims, "[t]he court may . . . add or drop a party.

 The court may also sever any claim against a party." Fed. R. Civ. P. 21. Generally, a district court

 should sever those parties or claims, allowing those grievances to continue in spin-off actions,




                                                   3
Case 2:20-cv-00577-JPH-DLP Document 18 Filed 12/22/20 Page 4 of 6 PageID #: 136




 rather than dismiss them. Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000). This is the

 remedy that will be applied to this complaint.

        Mr. Cousins' claims against Mrs. Piper and Counselor Keys are not properly joined to the

 claims in this proceeding. Because they may state a claim upon which relief may be granted, these

 claims are severed and shall be considered in separate causes of action as follows:

    A. First New Cause of Action

        1. "Anton Cousins" shall be the plaintiff.

        2. "Mrs. Piper" shall be the defendant.

        3. The Nature of Suit shall be 555.

        4. The Cause of Action shall be 42:1983pr.

        5. The amended complaint in this action, dkt. [13], shall be filed and re-docketed as the

            complaint in the first new action.

        6. The plaintiff's request to proceed in forma pauperis, dkt. [3], shall be filed and

            docketed in the first new action.

        7. A copy of the Order transferring this action from the United States District Court for

            the Northern District of Indiana, dkt. [14], shall be docketed in the first new action.

        8. A copy of this Order shall be docketed in the first new action.

        9. This action, the first new action, and the second new action shall be shown as linked

            actions.

    B. Second New Cause of Action

            1. "Anton Cousins" shall be the plaintiff.

            2. "Counselor Keys" shall be the defendant.

            3. The Nature of Suit shall be 555.



                                                  4
Case 2:20-cv-00577-JPH-DLP Document 18 Filed 12/22/20 Page 5 of 6 PageID #: 137




            4. The Cause of Action shall be 42:1983pr.

            5. The amended complaint in this action, dkt. [13], shall be filed and re-docketed as

                the complaint in the first new action.

            6. The plaintiff's request to proceed in forma pauperis, dkt. [3], shall be filed and

                docketed in the first new action.

            7. A copy of the Order transferring this action from the United States District Court

                for the Northern District of Indiana, dkt. [14], shall be docketed in the first new

                action

            8. A copy of this Order shall be docketed in the first new action.

            9. This action, the first new action, and the second new action shall be shown as

                linked actions.

                                        V.
                          SUMMARY AND SERVICE OF PROCESS

        Mr. Cousins' First Amendment retaliation claim shall proceed against Counselor Thiel in

 his individual capacity. All other claims are dismissed.

        The clerk is directed to open two new civil actions in accordance with the instructions set

 forth in Part IV of this Order. The clerk is directed to terminate Mrs. Piper and Counselor Keys

 as defendants on the docket.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

 Counselor Thiel in the manner specified by Rule 4(d). Process shall consist of the amended

 complaint, dkt. [13], applicable forms (Notice of Lawsuit and Request for Waiver of Service of

 Summons and Waiver of service of Summons), and this Order.

 SO ORDERED.




                                                    5
Case 2:20-cv-00577-JPH-DLP Document 18 Filed 12/22/20 Page 6 of 6 PageID #: 138



 Date: 12/22/2020




 Distribution:

 ANTON COUSINS
 181047
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 Electronic Service to the following IDOC defendant:

        Counselor Thiel – Putnamville Correctional Facility




                                               6
